DETAILED ACTION
Claims 1-34 are pending as amended on 09/06/22,
claims 26-34 being withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I, Species D in the reply filed on September 6, 2022 is acknowledged.  The traversal is on the ground(s) that the International Search Report did not require restriction.  This is not found persuasive for the reasons already listed in the requirement for restriction.  However, Applicant's amendments to the claims have rendered the restriction between previously distinct Groups I & II moot, and as such, this portion of the restriction requirement has been withdrawn.  Applicant’s argument that making dependent claim 34 a multiple dependent claim obviates the remainder of the restriction requirement is unexplained & unpersuasive.  Independent claim 26 of Group III is still drawn to a specific container engagement clamp which is capable of use with a conveying+marking machine like that of claim 1/Group I, with the devices of each group having many distinct limitations and each being separately useable.  These inventions have acquired a separate status in the art in view of their differing limitations and searching each one would require a unique search strategy (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and prior art applicable to one invention may not be applicable to another.  This requirement is still deemed proper and is therefore made final.

Claim Objections
Claims 1 & 20 are objected to because of the following informalities: claim 1 recites an “applicator” which is “operative to apply markings” yet the device is also recited as comprising these devices on a “labeling track” – consistent terminology (either ‘marking’ or ‘labeling’) should be used.  Claim 20 also conceives of non-labeling applicators despite comprising this labeling track.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-14, 20 & 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoni, US 2017/0015540.
With regard to claims 1, 7, 20 (and 25), Zoni teaches a conventional apparatus for labeling bottles which are carried above the floor by their necks via fixtures (13) on shuttles (12) running through a suspended continuous conveyor loop (11) between inlet/outlet regions (8/10) of a conventional carousel, wherein the bottles can be rotated with respect to the shuttles, and a label station (67) can apply a ‘marking’ thereon (throughout, e.g. abstract, [0040, 0090 & FIGS. 1-11]).  The bottles can also be stiffened via pressurizing during the rotating labeling step in the usual manner [0054, 0069].
With regard to claims 3-6, again, it was well-known in this art to apply internal gas pressure to the bottles during labeling [0054], wherein a bottle seal ring (52) and gas outlet nipple (19) can seal & pressurize the rotatable container under the bias of a spring (60) through the internal gas passage of a shaft (51) in the usual manner [0067-0072, 0108].
With regard to claims 8-10, it was also well-known in this art to use rotatable clamping jaws (36) to grip/transport/release the bottles [0063-0065, 0077].
With regard to claim 11, it was also well-known in this art to mount the bottle-engaging components on a vertically moveable shaft (51) and pneumatic piston (50) which drives the shaft relative to a mount (15/33) in order to center & seal the bottles for pressurization [0067-0072, 0108].
With regard to claims 12-14, it was also well-known in this art to mount the bottle-engaging components on a vertically moveable shaft (51) and pneumatic piston (50) which drives the shaft relative to a mounting ‘bracket’ (15/33) on shuttle (11) in order to center & seal the bottles for pressurization [0067-0072, 0108], as well as on a rotatable motor-driven (41) ‘hub’ (35) surrounding the shaft which turns the bottles [0060-0062, 0077-0079].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15-19 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zoni, US 2017/0015540.
With regard to claim 2, the teachings of Zoni have been detailed above, and while this reference does not expressly disclose that the conveyor track is vertically adjustable, several other elements are, and it is generally prima facie obvious to make a given component adjustable in this manner as it requires only ordinary skill in the art and produces only a predictable result; see MPEP 2144.04(V)D.
With regard to claims 15-19, the teachings of Zoni have been detailed above, and while Zoni drives a bell to rotate grippers which in turn rotate a bottle & shaft, and does not appear to have a shaft in ‘fixed rotatable operational engagement’ with the hub/drive, it would have been prima facie obvious to reverse or rearrange the operative engagement(s) of the various parts to obtain the claimed design while still achieving the very same rotational/translational functions of the prior art grippers in a predictable manner; see MPEP 2144.04(VI)A/C.
With regard to claim 21, at least one such labeler or the like is taught by the prior art as noted previously – and the prior art also notes that these are commonly one of several such stations along either linear or carousel conveyor tracks [0003-0004] – and in any event, simple duplication of this nature is generally considered obvious where no new & unexpected result is produced; see MPEP 2144.04(VI)B (further, placement of these elements at any side of a given track or set of tracks would have been an obvious matter of design choice).
With regard to claim 22, the device of the prior art is operated via standard computer controls [0089], wherein the presence of any element that signals an incoming bottle would either have been understood or otherwise prima facie obvious in order to feed the bottles into the clamps.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zoni, US 2017/0015540 in view of Merrill et al., US 2021/0394946.
The teachings of Zoni have been detailed above, and the device of the prior art is operated via standard computer controls [0089] as noted, and while this reference does not expressly disclose optical sensors for automatically sensing bottle presence/defects, bottle presence sensors are believed to be understood as noted above, and it was also well-known in this art to optically detect labeling defects and sort the work accordingly, as shown for example by Merrill [0027].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Merrill with those of Zoni, in order to create a bottle conveyor/labeler device which checks for labeling quality using known means with predictable success.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zoni, US 2017/0015540 in view of Marcantoni, US 2021/0086938.
The teachings of Zoni have been detailed above, and while this reference does not expressly disclose that each of its shuttles are independently driven, it was also well-known in this art to do so, as shown for example by Marcantoni [0023-0028], and so it would have been obvious for one of ordinary skill in the art to combine the teachings of Marcantoni with those of Zoni, in order to provide a conveyor with increased control over bottle movements using known designs with predictable success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745